Citation Nr: 1108432	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-29 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND following the ORDER section of this decision.


FINDING OF FACT

The Veteran's current hepatitis C is related to the blood transfusion he received as a result of a 1975 suicide attempt related to his service-connected PTSD.


CONCLUSION OF LAW

Hepatitis C is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).




Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he contracted hepatitis C during his active service.  Specifically, he asserts that it was due to a surgical procedure he underwent during his active service or alternatively due to unprotected sexual contact.  The Veteran's service treatment records are silent to any diagnosis of or treatment for hepatitis C.  However, service treatment records do indicate that the Veteran underwent a circumcision as well as a rhinoplasty during active service.  

Post service treatment records indicate that the Veteran was diagnosed with hepatitis C in January 2006.  Upon diagnosis, the Veteran denied prior intravenous drug use, tattoos, or blood transfusions.  Liver function tests were within the normal limits.

An April 2006 VA treatment record indicates that the Veteran reported hepatitis C risk factors including: unprotected sex when uncircumcised; blood transfusions in 1975; and air gun vaccinations.  Subsequent VA treatment records dated through February 2007 show continued treatment for hepatitis C.   

An October 2008 letter from his treating psychologist notes that the Veteran reported attempting suicide in approximately 1975.  Likewise, during his December 2008 Decision Review Officer hearing, the Veteran stated that he had received a blood transfusion in 1975 as the result of a suicide attempt related to his service-connected PTSD symptoms.  The Veteran denied intravenous drug use, intranasal cocaine use, tattoos or body piercings, or sharing toothbrushes or razors.

In the Board's opinion, the evidence supportive of the Veteran's claim is in equipoise with that against the claim.  The Veteran as well as his treating psychologist noted that the Veteran had a suicide attempt in 1975.  The Veteran reported that as a result of that attempt, he received a blood transfusion, a known risk factor for hepatitis C.  In light of the evidence indicating that that the Veteran had a suicide attempt in 1975 as the result of his service-connected PTSD symptoms, thus requiring a blood transfusion, the Board concludes that service connection is in order for the Veteran's hepatitis C.  In so concluding, the Board has resolved all reasonable doubt in the Veteran's favor.


ORDER

Service connection for hepatitis C is granted.


REMAND

The Veteran contends that he currently has bilateral hearing loss due to his military noise exposure, specifically noise exposure from artillery and mines in Vietnam.

The Veteran's hearing upon entrance into service as well as at discharge from active service was generally within the normal limits.  However, the Board notes that there was a decline in the Veteran's hearing during his active service.  On the entrance examination, the pure tone thresholds were 5, 5, 10, and 10 at 500, 1000, 2000, and 4000 Hertz, in both the left and right ears.  Upon discharge, audiological testing revealed thresholds of 10, 10, 10, and 10 decibels at 500, 1000, 2000, and 4000 Hertz, in both ears.  

A post service VA treatment record dated in April 2006 indicates that the Veteran reported noticing gradual hearing loss over several years, particularly when using the telephone, watching TV, being at church or being around people.  The Veteran reported three years of military noise exposure including exposure to artillery noise and mines in Vietnam.  The audiologist noted mild sensorineural hearing loss with speech discrimination scores of 96 percent in both ears.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

None of the evidence currently of record is sufficient for the Board to determine whether the Veteran currently has sufficient hearing impairment to qualify as a disability for VA purposes, nor has any medical opinion addressing the etiology of the Veteran's hearing impairment been provided by the Veteran or obtained by the RO.  Therefore, the Board has determined that the Veteran should be afforded a VA examination to determine if he has hearing loss disability and if so, whether the disability is etiologically related to his active service.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded a VA audiological examination with audiometric studies, to determine the whether he has sufficient hearing impairment to qualify as a disability and if so, to determine if the disability is related to his active service.  The Veteran's claims files must be made available to and reviewed by the examiner.  

If the Veteran is found to have hearing loss disability, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability) that the hearing loss is etiologically related to the Veteran's noise exposure during active service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The rationale for all opinions expressed must also be provided.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


